      Case 4:19-cv-00836-BSM Document 31 Filed 03/19/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

OKSANA ZAFFARNO                                                            PLAINTIFF

v.                        CASE NO. 4:19-CV-00836-BSM

SADDLE PEAK, LLC                                                         DEFENDANT

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed with prejudice.

     IT IS SO ORDERED this 19th day of March, 2021.




                                                 UNITED STATES DISTRICT JUDGE
